Citation Nr: 0433386	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  00-20 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.

3.  Entitlement to non-service-connected pension benefits, to 
include basic eligibility.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The appellant (veteran) had a period of service from November 
16, 1971 to February 19, 1972, following discharge from a 
Reserve Officers' Training Corps (ROTC) program.  The 
veteran's DD Form 214 states that the veteran was relieved 
from active duty by reason of expiration of active duty 
commitment.  The veteran's service has been characterized by 
the National Personnel Records Center as active duty for 
training (ACDUTRA).  Following completion of the November 16, 
1971 to February 19, 1972 period of service, the veteran 
enlisted in a reserve component and thereafter served 
additional verified and unverified periods of reserve 
component service.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal of August 2000 and January 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) at St. Louis, Missouri.  By a rating 
decision issued in August 2000, the RO denied a claim of 
entitlement to service connection for a cervical spine 
disorder.  By a rating decision issued in January 2001, the 
RO denied a claim of eligibility for non-service-connected 
pension.  The Board REMANDED these two claims in July 2003.

In June 2000, the veteran sought to reopen a claim of 
entitlement to service connection for a right knee disorder.  
The RO, in a rating decision issued in May 2003, reopened the 
claim, and confirmed and continued the denial of the claim 
for service connection for a right knee disorder.  The 
veteran disagreed with that determination.  Following 
issuance of a statement of the case in February 2004, the 
veteran's timely substantive appeal was received in March 
2004.  This claim is now before the Board for appellate 
review.  

The Board notes that the veteran has supplied a microfiche 
record of his official military file.  A note indicating that 
he wants the microfiche to be returned to him is attached to 
the envelope containing the microfiche.  This matter is 
REFERRED to the RO for action when appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  By a Board decision issued in August 1999, a claim of 
entitlement to service connection for a right knee disorder 
was denied, and that decision became final when the United 
States Court of Appeals for Veterans Claims dismissed the 
appeal of that issue.

2.  A May 2000 private medical opinion and an October 2000 VA 
medical opinion which relate a current right knee disorder to 
an injury to the right knee sustained during active service 
are new and material, and these medical opinions are not 
cumulative nor redundant; this evidence must be considered in 
order to fairly decide the merits of this claim.  


CONCLUSION OF LAW

New and material evidence having been received, the claim for 
service connection for a right knee disorder is reopened.  38 
U.S.C.A. §§ 7103(a), 7104, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a claim of entitlement to service 
connection for a right knee disorder.  The veteran contends 
that he has submitted new and material evidence to reopen the 
claim.  Although the Board's 1999 denial of the veteran's 
claim for service connection for right knee injury residuals 
is final, the veteran may reopen the claim if new and 
material evidence is received.  38 U.S.C.A. §§ 5108, 7105; 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

Duty to assist

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).  The VCAA does not 
require VA to open a previously-denied claim unless new and 
material evidence has been presented.

In this case, the Board's decision that new and material 
evidence has been submitted to reopen the claim for a right 
knee disorder is fully favorable to the veteran, and further 
discussion of the application of the VCAA to this claim is 
not required. 

Factual background

By a Board decision issued in August 1999, the veteran's 
claim of entitlement to service connection for a right knee 
disorder was denied on the basis that the claim was not well 
grounded.  The evidence of record at the time of the Board's 
decision included certain service department records, but the 
service department records reflect that portions of the 
veteran's health records had been lost.  

Service medical records reflect that the veteran suffered a 
leg injury which required sutures, although the exact 
location of the injury was not described.  Service medical 
records dated from November 1971 to February 1972 are devoid 
of complaints of a right knee disorder.  Later periodic 
examinations for reserve component service purposes are 
devoid of evidence of a right knee disorder.  The examiner 
who conducted a June 1997 VA examination concluded that the 
veteran had no right knee disorder, other than a right knee 
scar for which service connection had been granted, which was 
related to an injury sustained in service.  However, a 
November 1998 private medical statement indicated that there 
was a connection between a right knee disorder other than a 
scar and the veteran's in-service injury.  The Board remanded 
the claim, which was denied following additional development.  
The Board affirmed the denial of the claim, and the claim was 
dismissed by the Court by an Order dated in March 2000.

Thereafter, the veteran submitted a private medical statement 
from L.J., Jr. MD, dated in May 2000.  Dr. J. provided an 
opinion that the veteran's current right knee disorders, 
including subchondral changes along the femoral condyle, were 
consistent with a direct impact injury to the lateral femoral 
condyle.  

The veteran then underwent VA examination conducted in 
October 2000.  The VA examiner concluded that the veteran's 
complaints of pain were consistent with subchondral erosion 
of the lateral femoral condyle, related to injury to the 
lateral femoral condyle.  

Applicable law and regulations

In the present case, new and material evidence means evidence 
not previously received which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  No other standard than that articulated in the 
regulation applies to the determination in this case.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Because this 
claim was submitted prior to revision of the above regulation 
defining new and material evidence, effective in August 2001, 
the prior definition of new and material evidence is 
applicable.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that cases regarding requests to reopen 
claims set forth a three-step analysis to be applied in 
determining whether evidence was new and material.  The 
second step of that analysis required VA to determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  
However, as noted above, the VCAA amended certain provisions 
of the laws governing veterans' benefits in November 2000, so 
that a veteran is no longer required to submit a well-
grounded claim.  Therefore, analysis regarding determination 
of whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

Analysis

In its May 2003 rating decision, the RO stated that it 
considered the claim of entitlement to service connection for 
a right knee disorder reopened, and confirmed and continued 
the denial on the merits.  Although the February 2004 
statement of the case did not reflect consideration of the 
issue of new and material evidence to reopen the claim, this 
threshold determination is jurisdictional in nature.  The 
Board, as a preliminary matter, must first determine whether 
new and material evidence has been submitted before 
proceeding to decide a claim on the merits.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The Board agrees with the RO that the May 2000 private 
medical statement from Dr. J. which related a current right 
knee disorder to a right knee injury sustained by the veteran 
during a period of active service and the October 2000 VA 
examination report which appeared to support the May 2000 
private opinion establishing a nexus between a current right 
knee disorder and a period of active service constituted new 
and material evidence to reopen the claim, since both of 
these medical opinions address the nexus requirement 
applicable to claims for service connection.   

Once a claim has been reopened, the Board must determine 
whether the development of that claim is complete or whether 
further development is required prior to reaching a decision 
based on all the evidence.  In this case, additional medical 
opinion was obtained.  However, the veteran and his 
representative have argued that the additional medical 
opinion, which was unfavorable to the veteran and which the 
RO found persuasive, is incomplete.  The Board agrees with 
the veteran that further development of that request is 
required.  Further questions to be addressed in that medical 
opinion are addressed in the REMAND below.


ORDER

A request to reopen a claim of entitlement to service 
connection for a right knee disorder is granted; the appeal 
is granted to this extent only.  


REMAND

The Board's July 2003 Remand directed the RO to determine 
whether the veteran was entitled to service connection for a 
cervical spine disorder which the veteran contended was 
aggravated during his period of service from November 16, 
1971 to February 19, 1972.  The RO obtained a clinical 
opinion based on review of the veteran's records in July 
2001.  The reviewer concluded that there was no evidence of 
any specific aggravating factor affecting the veteran's 
cervical spine disorder during his service, given that the 
November 1971 examination for entry into active duty (EAD) 
disclosed a history of tension headaches and of chronic pain, 
cervical region, with a history of head injury in 1962.  

However, the reviewer who provided the July 2001 opinion did 
not discuss service medical records reflecting that the 
veteran was treated for cervical spine pain during his 
service from November 1971 to February 1972, and was given a 
profile which precluded him from wearing a steel helmet, 
which was aggravating his symptoms.   The veteran and his 
representative have argued that more specific medical opinion 
should be obtained, and the Board agrees.  The veteran should 
also be advised of the provisions at 38 C.F.R. § 3.306 
governing service connection based on aggravation, and should 
be advised that service connection is granted only where 
there is a permanent worsening of a condition, as opposed to 
a temporary exacerbation or increase in symptomatology.  

By a medical opinion dated in July 2001, a VA reviewer 
concluded that an injury to the veteran's right knee in 1970 
would not have resulted in the changes of the posterior horn 
of the meniscus present in 1997 because the scar of the right 
knee was at the lateral inferior patella, separated from the 
femoral condyle by a distance.  The examiner opined that, 
without significant trauma at the time, including entry of 
the stick into the right knee joint, injury to portions of 
the knee away from the area of the scar would not be 
expected.  

However, the Board notes that the veteran's service medical 
records specifically state that earlier clinical records for 
the veteran, which would have included any clinical records 
pertaining to right knee injury, had been lost.  The Board 
notes that its July 2003 Remand directed that additional 
efforts to obtain such records be made, but no records could 
be located.  The Board notes that there is a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases where records are presumed 
destroyed while in the possession of the government.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this regard, 
the Board notes that the reviewer who conducted the July 2001 
records review, and concluded that the veteran's current 
right knee disorders could have resulted from the right knee 
injury the veteran sustained in the summer of 1970, did not 
examine the veteran.  Further factual development, to include 
obtaining opinion which includes both review of the records 
and examination of the veteran, and which discusses the May 
2000 private medical opinion and the October 2000 VA 
examination report, is required.

In this regard, the report of an independent medical 
examination conducted in May 2000, which provided an opinion 
that the veteran's current right knee disorder, an injury to 
the cartilage, was incurred at the time of a right knee 
injury doing ROTC service in 1970, appears to have been 
based, at least in part, on history recounted by the veteran.  
The veteran reported that his right knee began bothering him 
soon after that 1970 injury, and that he was unable to 
participate in sports after he finished college.  The veteran 
graduated with his undergraduate degree in May 1971, less 
than one year after he sustained the knee injury during ROTC 
service.  The veteran should be offered an opportunity to 
support the history he provided, and that evidence should be 
made available to the examiner who conducted further 
examination and review of the records and additional medical 
opinion.

The appellant seeks non-service-connected pension benefits.  
VA pension benefits are paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities which are not the result of willful misconduct, 
if the veteran served in the active military, naval, or air 
service for 90 days or more during a period of war.  38 
C.F.R. § 3.3(a)(3).  In its July 2003 Remand, the Board 
directed that additional evidence be sought as to the 
beginning and ending dates of Reserve Officers' Training 
Corps (ROTC) duty which encompassed July 1970, to determine 
whether this service continued for a period of 90 days or 
more.  Unfortunately, all attempts to obtain additional 
information regarding this service by the appellant have been 
unsuccessful.  The Board notes that the veteran's ROTC unit 
at the school from which he matriculated, Pittsburg State 
University, Pittsburg, Kansas, has not been contacted.  That 
unit should be contacted, at the address noted below, to 
determine whether there is additional information available 
from that unit, either for the veteran or from operational 
files generally which might shed some light on the veteran's 
activities.  

The Board further notes that it is unclear how the NPRC 
reached the determination that the service department had 
characterized the veteran's November 1971 to February 1972 
service as ACDUTRA.  In Block 11a of the veteran's DD214, the 
type of transfer or discharge is shown as "RELIEVED FROM 
ACTIVE DUTY."  The reason for the discharge, in Block 11c of 
the DD214, is shown as "Expiration of Active Duty 
Commitment."  

The veteran had enrolled in ROTC in September 1969, but the 
official records reflect that he was discharged from ROTC 
prior to his "active" duty in November 1971.  Therefore, 
the period of service from November 1971 to February 1972 was 
not performed while the veteran was in ROTC, and does not 
fall under regulations defining service during ROTC 
enlistment as inactive duty training.  See 38 U.S.C.A. 
§ 101(23)(C); 38 C.F.R. § 3.6(d)(3).  In this regard, the 
Board notes that the statutory provision cited as providing 
authority for the veteran's discharge, 38 U.S.C.A. § 681(a), 
refers to release of a Reserve member from active duty 
(without reference to active duty for training), and related 
provisions at 38 U.S.C.A. § 679 appear to reflect that 
definite periods of active duty, other than active duty for 
training, were in use for some Reserve members.  The service 
department regulation under which he was released, AR 635-
100, SPN 611 references expiration of active duty commitment, 
but does not reference active duty for training (ACDUTRA or 
ADT).  NPRC should be asked to provide the service department 
records which reflect that the service department 
characterized the veteran's November 1971 to February 1972 
service as ACDUTRA.  

While this case is in remand status, updated VA or private 
clinical records should be obtained, and the record should be 
reviewed to determine whether actions required under the VCAA 
as interpreted following issuance of this decision and 
current case law interpreting the VCAA issued after the date 
of this decision have been complied with.  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1(a).  Review the claims file and ensure 
that any controlling guidance or changes 
in interpretation of case law issued 
after the date of this BVA decision as to 
the notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied, to the extent 
possible.  See 38 C.F.R. § 3.159 (2003).

(b).  Notify the veteran as to which 
portions of the information and evidence 
he is responsible for and what 
information and evidence VA will assist 
him to obtain or develop.  Advise the 
veteran that he may submit additional 
clinical records, medical opinions, or 
statements which will assist him to 
substantiate his claims, and that 
evidence reflecting treatment for or 
reflecting manifestations of continuity 
of the symptoms of any of the claimed 
disorders proximate to service would be 
the most persuasive evidence to 
substantiate his claims.  

(c).  The veteran should be notified that 
he should submit or identify any evidence 
which is not already of record which he 
believes might be relevant to assist him 
in establishing any claim.  In 
particular, the veteran should be advised 
that he should submit or identify any 
evidence he has, especially proximate to 
service in July 1970 or to service 
completed in February 1972 which supports 
his contention that a right knee injury 
resulted in observable manifestations or 
limitations of activities proximate to 
his service, or prior to 1997, or 
evidence which supports his contention 
that a cervical disorder was permanently 
increased in severity following service 
in November 1971 to February 1972, or 
evidence of any type which establishes 
that the service department characterized 
his November 1971 to February 1972 
service as active duty rather than as 
active duty for training.  

(d).  Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.

2.  The veteran should be afforded the 
opportunity to identify and provide 
addresses for any employer, insurer, 
health care provider, or educational 
institution whose records might reflect 
that the veteran had manifestations of a 
right knee injury, or might reflect the 
severity of a cervical spine disorder, 
proximate to his service, or other 
alternative evidence regarding the onset 
of manifestations of a right knee 
disorder or of increased severity of a 
cervical spine disorder.    

3.  The veteran should be afforded the 
opportunity to identify any and all VA 
and non-VA providers who have provided 
care for a right knee disorder or a 
cervical spine disorder, especially 
proximate to the 1972 service discharge, 
and any records not already associated 
with the claims files should be obtained.  

Updated VA clinical records from the 
Allenstown and Wilkes-Barre VA Medical 
Centers, as well as from any other VA 
facility at which the veteran has 
received treatment from July 2003 to the 
present, should be obtained.  

4.  NPRC should be asked whether there 
are additional records of any type 
whatsoever, including non-clinical 
records, such as administrative records, 
personnel records, records of special 
travel, travel orders, personnel 
evaluations, officer evaluations, 
disciplinary records, or the like, or 
specific records from the service 
department reflecting the service 
department's characterization of the 
veteran's service from November 1971 to 
February 1972.  

In particular, NPRC should be asked to 
supply the service department record or 
policy underlying NPRC's determination 
that the veteran's period of service from 
November 1971 to February 1972 was 
characterized by the service department 
as active duty for training (ACDUTRA).  

If NPRC is unable to locate any 
additional records, or if the records 
have been destroyed, ask for specific 
confirmation of that fact.

5.  If NPRC is unable to locate 
additional records which reflect the 
service department's characterization of 
the veteran's service in November 1971 to 
February 1972, the service department 
should be asked directly for its records 
as to how the veteran's service was 
characterized.  

6.  If the service department is unable 
to provide the requested information, the 
VBA AMC should request that the U.S. 
Armed Services Center for Unit Records 
Research (CURR) search for unit reports, 
operations reports, morning logs, sick 
reports, or other reports of the unit to 
which the veteran was assigned at Fort 
Benning, Georgia, apparently the 28th 
Co., 2nd Stu. Bn, TSB, to make an 
additional attempt to verify the type of 
service the veteran was performing.  

If no records which establish the 
characterization of the veteran's service 
are located, by the CURR, the Defense 
Finance and Accounting Service should be 
contacted.  If no additional records can 
be found, or if they have been destroyed, 
the VBA AMC should ask for specific 
confirmation of that fact.

7.  If, and only if, it is determined 
that the veteran's service from November 
1971 to February 1972 was characterized 
by the service department as ACDUTRA, not 
active duty, then the veteran's ROTC 
unit, at Pittsburg State University, 1701 
South Broadway, 201 Hartman Hall, 
Pittsburg, Kansas, 66762, or at 620-235-
4898, should be contacted.  The unit 
should be asked whether there is any 
record of the beginning and ending dates 
of ROTC service conducted in summer 1970 
which would have encompassed the dates of 
July 16, 1970 and July 30, 1970. 

8.  The veteran should be afforded VA 
examination of the cervical spine and of 
the right knee.  

The claims files, to include this remand, 
must be provided to the examiner for 
review in conjunction with the 
examination.  The examiner must annotate 
the examination report to indicate 
whether a review of the pertinent 
portions of the claims files was 
accomplished.  

The examination report should include a 
detailed account of all cervical spine 
and right knee pathology found to be 
present, and should set forth any and all 
appropriate diagnoses.  Any further 
indicated special studies should be 
accomplished.

(a).  With regard to the cervical spine, 
the examiner should offer an opinion as 
to: (1) whether it is at least as likely 
as not that the veteran has any current 
cervical spine disorder which had its 
onset during a period of service, or, (2) 
whether it is at least as likely as not 
that the veteran has any current cervical 
spine disorder which, if preexisting 
service, was aggravated, i.e., 
permanently worsened, during a specific 
period of military service.   

(b).  With regard to the right knee, the 
examiner should be advised that the 
veteran's service medical records during 
a period of service from November 1971 to 
February 1972 state that prior military 
clinical records for the veteran were 
lost, and that records prior to November 
1970 have not been located despite recent 
attempts.  

The claims files must be made available 
to and pertinent documents therein 
reviewed by the examiner prior to 
conducting examination of the right knee.  
The examiner must annotate the 
examination report that the claims files 
were available for review and pertinent 
documents therein reviewed in conjunction 
with the examination.

The examiner should provide an opinion, 
based on the veteran's statements, the 
evidence of record, and the evidence on 
physical examination, without regard to 
the absence of clinical records prior to 
November 1971, whether it is at least as 
likely as not that the veteran has a 
current right knee disorder which is 
etiologically related to an injury 
sustained in July 1970.  In this regard, 
the examiner should reference the 
findings and conclusions of a May 2000 
private clinical opinion and an October 
2000 VA examination, and, if the examiner 
reaches a different conclusion than 
expressed in those statements, the 
examiner should explain the rationale for 
the differing conclusion(s).  

9.  After all necessary development 
described above has been conducted, the 
veteran's claims should be readjudicated.  
If any decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on that claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
and his representative should be afforded 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



